Citation Nr: 1446747	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-21 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel 
INTRODUCTION

The Veteran had active military service from January 1962 to February 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2010 and March 2011 rating decisions.

In December 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In January 2011, since the Veteran filed a claim to reopen service connection for schizophrenia, VA obtained his service personnel records which are pertinent to this claim as they reflect his discharge status as "honorable (unsuit)."  These records were not associated with the claims file when VA first decided the claim in the September 1997 rating decision.  As a result, the Board has listed the issue as service connection for schizophrenia on the title page accordingly.  See 38 C.F.R. § 3.156(c) (2013).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Pre-existing bilateral pes planus was noted on the January 1962 service entrance examination; the evidence does not establish that the Veteran's pre-existing bilateral pes planus was permanently aggravated during service.


CONCLUSION OF LAW

A bilateral pes planus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The law provides that a veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.

Unfortunately, in this case, the presumption of soundness is not for application as his period of enlistment was less than six months during peacetime after December 31, 1946.  Moreover, physical examination at the time of his enlistment specifically noted bilateral pes planus.  Since this disorder was "noted" at service entrance examination, the Veteran is not entitled to the presumption of soundness regarding his feet at service entrance.  38 U.S.C.A. § 1132.

As such, the Board must determine whether the Veteran's pre-existing bilateral pes planus was aggravated during service, with the burden of establishing that the pre-existing bilateral pes planus was aggravated resting with the Veteran.  

To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service.  The Board notes that aggravation for purposes of entitlement to VA compensation benefits requires more than that a pre-existing disorder become intermittently symptomatic during service.  There must be permanent advancement of the underlying pathology.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In January 2011, the Veteran filed a claim for bilateral foot problems indicating that his disability had begun during boot camp.  He also noted on a February 2011 VA Form 21-526 that his disability of bilateral foot problems began on February 1, 1962.  As noted in the introduction, the Veteran's period of active service was from January 1962 to February 1962.

However, the Veteran's service treatment records are silent for any complaints of or treatment for his feet.  Moreover, physical examination at the time of his separation from service in February 1962 noted the Veteran's feet as normal.

As such, review of the service treatment records, does not show a permanent worsening of the pre-existing bilateral pes planus noted at the January 1962 service entrance examination.  Service treatment records are highly probative of the Veteran's physical condition during service, as they are the only contemporaneous record of his feet disability, but they should also be considered in light of the record as a whole. 
Following service and pursuant to the claim on appeal, July 2010 and February 2011 VA outpatient active problem lists and VA outpatient treatment records dated from February 2005 to October 2007 are silent for any complaints or diagnosis of the feet.

Upon signed authorization from the Veteran for release of treatment records for foot problems from December 2010 to the present from Dr. Dale Hall, January 2011 and March 2011 records were received and associated with the record.  In January 2011, the Veteran complained of burning and tingling in his feet and was diagnosed with paresthesia unrelated to other physical findings.  In March 2011, he was diagnosed with oral keratomas/multiple both feet plantar surface and was suggested surgical removal of the keratomas.  The results from these private treatment records reveal current complaints of the feet since separation from service. 

Nevertheless, none of this evidence addresses the fact that the physical evaluation at the time of service separation from service did not show a permanent worsening of the Veteran's feet from what was shown at enlistment.  In fact, his feet were marked as normal.

The Veteran asserts that his bilateral foot problems began during service and specifically on February 1, 1962.  In the April 2011 notice of disagreement, he noted receipt of Bicillin on two occasions during service and has experienced pain in his feet since separation from service.  Most recently, at his December 2012 Board hearing, the Veteran testified that he did not know he had flat feet when he entered service and stated his flat feet probably could of worsened due to cold weather (i.e., ice and snow) and walking.  He also noted that VA has all of his treatment records from Dr. Hall.

However, even accepting the Veteran's statements as to potential causes of his feet pain, given the showing of bilateral pes planus at enlistment, the Veteran has the burden of establishing his bilateral pes planus was aggravated by such potential causes during service.  At this point, the Veteran has not met this burden.

The Board observes that the Veteran is considered competent to report the observable manifestations of his claimed disability, and therefore may report perceiving pain in his feet.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  He is not competent, however, to render a diagnosis or offer an opinion as to the etiology of his disability since he does not have the requisite medical knowledge or training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Board generally finds that the Veteran is competent to provide statements regarding what comes to him through his senses, and the Board has considered the statements from the Veteran that his feet worsened during and since service.  However, these current assertions, put forth after the Veteran separated from service, are contradicted by the clinical testing which was conducted at the time of separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Given this fact, the Board accords the Veteran's arguments limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In sum, the preponderance of the evidence establishes that the Veteran's pre-existing bilateral pes planus did not chronically worsen or increase in severity during his period of service.  The Veteran did not seek any treatment during service, and the Board finds that the medical evidence, particularly the service separation examination report, outweigh his assertions of worsening during service and any finding of aggravation during service.  Based on the foregoing, the Board finds the Veteran's bilateral pes planus, which existed prior to service, was not aggravated by service, and service connection is not warranted.  The Veteran's claim is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in February 2011.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, private treatment records, and VA treatment records are associated with the record.  The Veteran also testified at a Board video conference hearing in December 2012.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and why it was felt the Veteran's disability was worsened during service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was not afforded a VA examination of his bilateral pes planus disability, but none is required.  As discussed above, the Board finds that the Veteran did not meet the burden of establishing that the pre-existing bilateral pes planus disability was aggravated during service.  Therefore, VA is not required to provide a medical examination or opinion when there is no competent evidence of aggravation during service for a pre-existing disability.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral pes planus is denied.


REMAND

With respect to the remaining issue of service connection for schizophrenia, testimony at the December 2012 Board hearing revealed the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) based on his mental disorder.  Review of the record also includes a June 1985 SSA award letter for disability benefits.  As these records are potentially relevant to a claim for schizophrenia, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of all medical records underlying the June 1985 grant of disability benefits determination.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


